Citation Nr: 0928706	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-38 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
compensation benefits.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant served in the Merchant Marines from August 1945 
to September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On a VA Form 9 which was received at the Board in March 2009, 
the appellant requested a hearing to be conducted at his 
local RO by a Veteran's Law Judge or Veteran's Law Judges.  
The appellant has not been afforded his requested hearing.  
He should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.  After 
the hearing is conducted, or the appellant 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



